DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 

Response to Amendment
This office action is in response to communications filed  08/25/2022.  Claims 1, 3-6, 8-19, 21-25 are pending.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that Wiklinska and Buss do not teach the limitations during driving specifically  to allow the camera to be switched off during driving.
In response to the arguments, the examiner respectfully disagrees.  Upon further review of Wiklinska, it was noted that Wiklinska does teach deactivating and activating during driving (paragraph 0052-0053, Page 2-3, paragraph 0019, 0026, 0028).  It states that the self-driving is not permanent (paragraph 0019).

Applicant's arguments filed 04/21/2022 have been fully considered but they are moot due to new rejections. 
The examiner is providing a secondary rejection as new reference was found.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 I claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 and Claim 15 depend from claim 1 and recite “a cover.”  Claim 1 recites that the operating element for….has a cover element for a lens.   It is unclear if these two elements are the same element and therefore it would not further limit. 
Please note the duplicate claim warning below as clam 3 and 15 are identical.  

Claim 11 is unclear.  Claim 11 recites “A non-transitory computer readable…cause the computer to carry out  the method of claim 6 for controlling an assistance system.  Claim 6 recites “A method for controlling an assistance system for a vehicle…”.  The claim language should be clarified as there appear to be two assistance systems.  The examiner suggests rewriting Independent claim 11 in independent form (copy and paste the limitations of claim 6 into claim 11). 

Claim 13 recites “a control unit…the external control unit…”  Claim 13 is unclear as it has one control unit.  Please amend the claim to remove external or correct the lack of antecedent basis.  If there are two control units, please provide support for the limitations.

Claim 14 recites “a control unit…the external control unit…”  Claim 13 is unclear as it has one control unit.  Please amend the claim to remove external or correct the lack of antecedent basis.  If there are two control units, please provide support for the limitations.

Claim 19 is unclear.  Claim 19 recites “A motor vehicle…comprising at least one assistance system….executing the method of claim 6 for controlling the at least one assistance system Claim 6 recites “A method for controlling an assistance system for a vehicle…”  The claim language should be clarified as there appear to be two assistance systems and a motor vehicle and a vehicle.  The examiner suggests rewriting Independent claim 19 in independent form (copy and paste the limitations of claim 6 into claim 19). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-9, 11-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yellambalase (US 2016/0193971 and hereafter referred to as “Yellam”) in view of Buss (US 2017/0064161).
Regarding Claim 1, Yellam discloses a camera system for a vehicle, comprising: 
a camera (Page 3, paragraph 0030); and 
an operating element for activating the camera and for deactivating the camera (Page 7, paragraph 0066); 
wherein the camera system  is configured for, during driving of the vehicle, reporting the activating and deactivating of the camera to an external control unit via an interface (Page 7, paragraph 0066, Page 3, paragraph 0032). 
Yellam discloses the operating element for activating the camera and for deactivating the camera has a switch element (paragraph 0066) but is silent on wherein the operating element has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.
Regarding Claim 3 and 15, Yellam and Buss disclose all the limitations of Claim 1.   Yellam discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (paragraph 0066) Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1. 
Regarding Claim 4, Yellam and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control is suitable for opening and closing a diaphragm of the camera or for opening and closing at least one electrical contact of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above. 
Regarding Claim 5 and 16, Yellam and Buss disclose all the limitations of Claim 3 and 4 respectively.  Buss discloses wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Same motivation as above. 

Regarding Claim 6, Yellam discloses a method for controlling an assistance system for a vehicle, comprising: 
detecting, during driving of the vehicle, an activation or a deactivation of a camera of a camera system (Page 7, paragraph 0066, Page 3, paragraph 0030) ; and
 granting an authorization for the assistance system in response to the activation of the camera or withdrawal of an authorization for the assistance system in response to the deactivation of the camera (Page 7, paragraph 0066); 
Yellam discloses wherein for detecting the activation or the deactivation of the camera an actuation of a switch element (Page 7, paragraph 0066)  but is silent on wherein the operating element has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.
Regarding Claim 8, Yellam and Buss disclose all the limitations of Claim 6.   Yellam discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (paragraph 0066) Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1. 
Regarding Claim 9, Yellam and Buss disclose all the limitations of Claim 6.  Yellam discloses wherein the camera arrangement is used to monitor an interior space of a motor vehicle (paragraph 0030, 0035).  
Regarding Claim 11, Yellam discloses non-transitory computer- readable storage medium with instructions which, when executed by a computer, cause the computer to carry out the steps of the method according to claim 6 controlling an assistance system (See rejection above for claim 6).  Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.

Regarding Claim 12,  Yellam discloses a device for controlling an assistance system of a vehicle, the device comprising 
a control unit for detecting an activation or deactivation of a camera of a camera system during driving of the vehicle  and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 7, paragraph 0066-0067, Page 3, paragraph 0030, 0032); 
Yellam discloses wherein the control unit is configured, for detecting the activation or the deactivation of the camera,  to detect an actuation of a switch element of the camera while the vehicle is in motion (Page 7, paragraph 0066)  but is silent on to detect an actuation of a cover element for a lens of the camera.
Buss discloses activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) wherein the control unit is configured for detecting the activation or the deactivation of the camera, to detect an actuation of a cover element for a lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.

Regarding Claim 13, Yellam discloses a motor vehicle, comprising: 
at least one assistance system (Page 6-7, paragraph 0067); 
a camera system, comprising a camera and an operating element for activating the camera and for deactivating the camera (Page 6-7, paragraph 0066, Page 3, paragraph 0030); and 
a control unit for detecting an activation or deactivation of the camera and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 6-7, paragraph 0066, Page 3, paragraph 0032); 
wherein the camera system is configured for, during driving of the vehicle, reporting the activating and deactivating of the camera to the external control unit via an interface (Page 6, paragraph 0066); and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera.  
Yellam discloses wherein the operating element for activating the camera and for deactivating the camera has a switch element for the camera (Page 7, paragraph 0066)  but is silent on wherein the operating element has a cover element for a lens of the camera.
Buss discloses activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.
	
	Regarding Claim 14, Yellam discloses a device for controlling an assistance system of a vehicle, comprising: 
a camera system, comprising a camera and an operating element for activating the camera and for deactivating the camera (Page 3, paragraph 0030, 0032, Page 7, paragraph 0066; and a control unit for detecting an activation or deactivation of the camera during driving of the vehicle and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 6-7, paragraph 0066-0067); wherein the camera system is configured for, during driving of the vehicle, reporting the activating and deactivating of the camera to the external control unit via an interface (Page 6-7, paragraph 0066-0067).
Yellam discloses wherein the control unit is configured, for detecting the activation or the deactivation of the camera,  to detect an actuation of a switch element of the camera (Page 7, paragraph 0066)  but is silent on to detect an actuation of a cover element for a lens of the camera.
Buss discloses activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) wherein the control unit is configured for detecting the activation or the deactivation of the camera, to detect an actuation of a cover element for a lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.

Regarding Claim 19, Yellam discloses a motor vehicle comprising
 at least one assistance system wherein the motor vehicle is suitable for executing the method of claim 6 for controlling the at least one assistance system (Page 7, paragraph 0066, see rejection above).  
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been oblivious to one of ordinary skill in the art before the effective filing date to modify Yellam to include the missing limitations as taught by Buss in order to protect the lens (Page 1, paragraph 0002) as disclosed by Buss.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have simple substitution of one known element for another, and the combination would yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
See MPEP§ 2143.I.

Claims 10, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yellam in view of Buss, as applied to claim 9, further in view of Wiklinska et al (US 2017/0108864 and hereafter referred to as “Wiklinska”)
Regarding Claim 10, Yellam and Buss disclose all the limitations of Claim 9.   Yellam discloses vehicle safety but the combination does not explicitly disclose the limitation. Wiklinska discloses wherein the assistance system is used for autonomous or partially autonomous driving of the motor vehicle, for occupant safety, or for occupant care (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination include the missing limitations as taught by Wiklinska in order to  increase road safety (Page 1, paragraph 0013) as disclosed by Wiklinska.

Regarding Claim 21,  23, 24 and 25, Yellam and Buss disclose all the limitations of Claim 1, 12, 13 and 14 respectively.   The combination does not explicitly disclose the limitation.  Wiklinska discloses wherein the vehicle is an autonomous or partially autonomous vehicle and the camera system allows monitoring of an interior space of the vehicle to determine, whether a driver of the vehicle is ready to take over driving (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination include the missing limitations as taught by Wiklinska in order to  increase road safety (Page 1, paragraph 0013) as disclosed by Wiklinska.
Regarding Claim 22, Yellam and Buss disclose all the limitations of Claim 6.   The combination does not explicitly disclose the limitation.  Wiklinska discloses the vehicle is an autonomous or partially autonomous vehicle and the method comprises determining, when the camera is activated, whether a driver of the vehicle is ready to take over driving (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination include the missing limitations as taught by Wiklinska in order to  increase road safety (Page 1, paragraph 0013) as disclosed by Wiklinska.


Claims 1, 3-6, 8-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklinska in view of Buss.
Regarding Claim 1, Wiklinska discloses a camera system comprising:
a camera  (Page 4, paragraph 0043) and 
an operating element for activating the camera (Page 4, paragraph 0043),
the camera system is configured  for, during driving of the vehicle, reporting the activating and deactivating of the camera to an external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026,0028 – when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit, the driver can activate or deactivate the camera).   
Wiklinska discloses activating and deactivating the camera when the vehicle is in operation and does not explicitly disclose the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 3, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1. 
Regarding Claim 4, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control is suitable for opening and closing a diaphragm of the camera or for opening and closing at least one electrical contact of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above. 
Regarding Claim 5, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Same motivation as above. 
Regarding Claim 6, Wiklinska discloses a method for controlling an assistance system, comprising the steps: 
detecting, during driving of the vehicle, an activation or a deactivation of a camera of a camera arrangement (Page 4, paragraph 0043-0044, ); and 
granting an authorization for the assistance system in response to the activation of the camera or withdrawal of an authorization for the assistance system in response to the deactivation of the camera (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026).  
Wiklinska discloses activation or deactivation of the camera but is silent for the activation and deactivation by an actuation of a cover element.  Note that claim 6 is in the alternative.  Buss discloses wherein for detecting the activation or the deactivation of the camera an actuation of a cover element for a lens of the camera is detected (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position and to protect the lens (Page 1, paragraph 0001-0002) as disclosed by Buss and for privacy of the user when the car is not in operation.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 8, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses activation.  Note that claim 6 is in the alternative.  Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Same motivation as above.
Regarding Claim 9, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses wherein the camera system is used to monitor an interior space of a motor vehicle (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 10, Wiklinska and Buss disclose all the limitations of Claim 9.  Wiklinska discloses wherein the assistance system is used for autonomous or partially autonomous driving of the motor vehicle, for occupant safety, or for occupant care (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 11, Wiklinska discloses non-transitory computer- readable storage medium with instructions which, when executed by a computer, cause the computer to carry out the steps of the method according to claim 6 controlling an assistance system (See rejection above for claim 6,Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053, see rejection above).  
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.

Regarding Claim 12, Wiklinska discloses a device for controlling an assistance system of a vehicle, the device comprising 
a control unit  (Figure 1, 7) for detecting an activation or deactivation of a camera of a camera system during driving of the vehicle and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera, detecting the activation or deactivation of the camera, while the vehicle is in motion (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026,0028 – when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit, the driver can activate or deactivate the camera).  
Wiklinska is silent on the control unit is configured for detecting the activation or deactivation of the camera, to detect an actuation of a cover element for a lens of the camera. 
Buss discloses wherein the control unit is configured for detecting the activation or the deactivation of the camera, to detect an actuation of a cover element for a lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	

Regarding Claim 13, Wiklinska discloses a motor vehicle comprising 
at least one assistance system (Figure 1, 8)
a camera system, comprising a camera and an operating element for activating the camera (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026); and 
a control unit for detecting an activation or deactivation of the camera and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation);
 wherein the camera system is configured during driving of the vehicle for reporting the activating of the camera to the external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026,0028 – when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit, the driver can activate or deactivate the camera).
Wiklinska discloses activating or deactivating the camera when the vehicle is in operation and does not explicitly disclose the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Regarding Claim 14, Wiklinska discloses an assistance system (Figure 1, 8) comprising: 
a camera system, comprising a camera and an operating element for activating the camera  and for deactivating the camera (Page 4, paragraph 0043); and 
a control unit for detecting an activation or deactivation of the camera during driving of the vehicle and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026 – when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation);
 wherein the camera system is configured for reporting the activating of the camera to the external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047, 0052-0053, Page 3, paragraph 0025, 0026,0028 – when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit, the driver can activate or deactivate the camera).
Wiklinska discloses activating or deactivating of the camera when the vehicle is in operation and does not explicitly disclose for the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.
Regarding Claim 15, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1.  
Regarding Claim 16, Wiklinska and Buss disclose all the limitations of Claim 4.  Buss discloses wherein, wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 4. 
Regarding Claim 19, Wiklinska discloses a motor vehicle comprising
 at least one assistance system (Figure 1, 1, 8), wherein the motor vehicle is suitable for executing the method of claim 6 for controlling the at least one assistance system (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053, see rejection above).  
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.
Regarding Claim 21,  23, 24 and 25, Wiklinska and Buss disclose all the limitations of Claim 1, 12, 13 and 14 respectively.   Wiklinska discloses wherein the vehicle is an autonomous or partially autonomous vehicle and the camera system allows monitoring of an interior space of the vehicle to determine, whether a driver of the vehicle is ready to take over driving (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 22, Wiklinska and Buss disclose all the limitations of Claim 6.   .  Wiklinska discloses the vehicle is an autonomous or partially autonomous vehicle and the method comprises determining, when the camera is activated, whether a driver of the vehicle is ready to take over driving (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  


Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

September 27, 2022